—Appeal by the defendant from a judgment of Supreme Court, Westchester County (LaCava, J.), rendered January 5, 1993, convicting him of criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction lacks merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was supported by the weight of the evidence (CPL 470.15 [5]). Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.